Citation Nr: 1008716	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for hypertension.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had service with the Philippine Commonwealth Army 
from December 1941 to January 1943 and with the Regular 
Philippine Army from January 1945 to June 1946.  He was a 
Prisoner of War (POW) from May 1942 to January 1943.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which continued the 10 percent 
rating for the Veteran's service-connection hypertension.  

In February 2007, the Board remanded the claim for additional 
development and adjudicative action, to include a new 
examination.  The Board is satisfied that there was 
substantial compliance with its February 2007 remand 
directives. Stegall v. West, 11 Vet. App. 268 (1998).  The 
appeal is ready for review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected hypertension is not 
manifested by diastolic pressure predominantly 110 or more, 
or systolic pressure predominantly 200 or more; factors 
warranting extraschedular consideration are not present. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected hypertension have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104 and Part 
4, Code 7101 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2009).

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted for service-connected hypertension 
where there is evidence of diastolic pressure of 
predominantly 100 or more, or systolic pressure predominantly 
160 or more.  A 10 percent evaluation is also indicated as 
the minimum evaluation for an individual with a history of 
diastolic blood pressure of predominantly 100 or more who 
requires continuous medication for control of his blood 
pressure.

A 20 percent evaluation requires demonstrated evidence of 
diastolic pressure of predominantly 110 or more, or, in the 
alternative, systolic pressure of predominantly 200 or more.  
Diastolic pressure of 120 or more is rated as 40 percent 
disabling, and a maximum 60 percent rating is warranted for 
diastolic pressure of 130 or more.  38 C.F.R. § 4.104, DC 
7101 (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran asserts that the severity of his hypertension 
warrants a higher disability rating.  

A review of the medical evidence fails to show that the 
criteria for a higher rating are met.  The Veteran's service-
connected hypertension has been no more than 10 percent 
disabling.  While during the appeal period the Veteran was in 
need of continuous medication for control of his service-
connected hypertension, neither his systolic nor diastolic 
blood pressures were sufficient to warrant the assignment of 
a greater than 10 percent evaluation.  A September 2005 VA 
compensation and pension examination shows blood pressure 
readings of 165/74, 166/70, and 156/76.  The diagnosis was 
essential hypertension, under treatment.  Additionally, the 
August 2009 VA compensation and pension examination report 
shows a blood pressure reading of 140/70.  The diagnosis was 
hypertensive cardiovascular disease, not in failure.  Private 
treatment blood pressure readings show diastolic pressure 
between 60 and 70 and systolic pressure between 120 and 160. 
See private treatment reports dated in September 2007.  None 
of his blood pressure readings showed diastolic pressure of 
110 or a systolic pressure over 200.  The evidence of record 
does not support the assignment of a rating in excess of 10 
percent for the Veteran's hypertension.

The Board notes that the 2009 VA examination indicates that 
the Veteran has additional diagnoses including erectile 
dysfunction and peripheral artery disease, which are noted to 
be related to his hypertension.  However, the Veteran was 
awarded compensation for these disabilities under different 
diagnostic codes in an October 2009 rating decision.  Thus, 
these disabilities cannot be the basis for a higher 
disability rating for his service-connected hypertension.

The Board must conclude that the medical evidence does not 
demonstrate that the Veteran's hypertension more nearly 
approximates diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, as contemplated 
by a 20 percent rating under Diagnostic Code 7101.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Despite the Veteran's 
appellate contentions, the medical evidence by history and 
currently does not show increased impairment so as to warrant 
the assignment of a higher rating.

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected hypertension.  
See Hart, supra.  Upon reviewing the longitudinal record, 
throughout the entire pendency of this appeal, the Veteran's 
level of impairment has remained uniform; thus staged ratings 
are not appropriate. 

Extraschedular Consideration

The potential applications of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there exists no evidence that, due exclusively to the 
Veteran's service-connected hypertension, he has experienced 
the marked interference with employment and/or frequent 
periods of hospitalization necessary to render impractical 
the application of the regular schedular standards, thereby 
necessitating referral to the Director, VA Compensation and 
Pension Service.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, a preponderance of the evidence is against the 
Veteran's claim for a disability rating in excess of 10 
percent for the service-connected hypertension.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial. Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in April and July 2007.  The 
letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claim for an increased 
rating, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  The content of the letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claim was readjudicated in the October 2009 
Supplemental Statement of the Case. Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006 and the 
claim was readjudicated in April 2006, September 2006, and 
October 2009.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claims for increased rating, and 
the duty to assist requirements have been satisfied.  VA 
examinations were performed in 2005 and 2009 in order to 
obtain medical evidence as to the extent of the service-
connected hypertension.  The examiners reviewed the Veteran's 
medical history, conducted necessary testing to properly 
evaluate the service-connected disability, recorded pertinent 
examination findings, and provided conclusions with 
supportive rationale.  The Board finds that the VA 
examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


